


Amendment to ATK Performance Growth Award Agreement
(Officers or Employees Remaining with Orbital ATK (other than C. Wolf) or Former
ATK Employees Who Were Not Employed in ATK’s Sporting Group)
This Amendment applies to any Performance Share Awards payable in shares of
common stock of Alliant Techsystems Inc. (“ATK”) that you have for the following
performance periods:
•
Fiscal Year 2013-2015

•
Fiscal Year 2014-2016

•
Fiscal Year 2015-2017

In accordance with the terms of the Transaction Agreement, dated April 28, 2014,
among Vista Outdoor Inc. (“Vista”), ATK, Vista Merger Sub Inc. and Orbital
Sciences Corporation, as it may be amended from time to time (the “Transaction
Agreement”) relating to the distribution of all of the outstanding shares of
Vista to the stockholders of ATK (the “Spin-off”), each applicable ATK
Performance Growth Award Agreement is amended as follows:
1. Fiscal Year 2013-2015 Performance Period. The Personnel and Compensation
Committee of ATK’s Board of Directors has determined, in its reasonable and sole
discretion in connection with the Spin-off, the level of performance achieved
for the fiscal year 2013-2015 performance period to be 165%. Accordingly, the
number of shares of ATK common stock that may be earned in respect of your
performance award has been calculated based on such performance (the “Earned
Share Number”). Immediately prior to the Spin-off, your performance shares will
convert to (a) a number of Restricted Stock Units of ATK equal to the Earned
Share Number and (b) a number of Restricted Stock Units of Vista equal to two
times the Earned Share Number.
2. Fiscal Year 2014-2016 and Fiscal Year 2015-2017 Performance Periods. In
connection with the Spin-off, the number of shares of ATK common that correlates
to the target performance level stock under the terms of your performance award
for each performance period has been calculated. Immediately prior to the
Spin-off, and for each award, the number of performance shares payable at the
target level of performance will convert to a number of Restricted Stock Units
of ATK that is adjusted to retain the pre-Spin-off value of your original
performance award at the target performance level.
3. Vesting of Restricted Stock Units. The Restricted Stock Units will be subject
to the same vesting requirements and the other terms and conditions as in effect
prior to the Spin-off for the applicable Performance Share Awards and
performance periods to which they relate, provided, however, that the vesting
will be based solely on continued employment with ATK and (a) the Restricted
Stock Units shall not vest upon your retirement from ATK and, in that event,
shall be forfeited and (b) the Restricted Stock Units shall vest in full upon
your involuntary termination of employment with ATK without cause (other than
due to your Disability or death). Upon the applicable vesting, each ATK
Restricted Stock Unit shall be settled in a share of ATK common stock and each
Vista Restricted Stock Unit shall be settled in a share of Vista common stock
under the Vista Outdoor Inc. 2014 Stock Incentive Plan.
4. Other Terms and Conditions. For purposes of your Performance Growth Award
Agreements and this Amendment, following the Spin-off, (a) references to ATK
shall mean Orbital ATK, Inc. and (b) any references to a Change in Control shall
only mean a Change in Control as defined in the Performance Growth Award
Agreements, but the Change in Control vesting provisions shall apply to both
your ATK Restricted Stock Units and your Vista Restricted Stock Units. Except as
modified by this Amendment, the other terms and conditions of the applicable
Performance Growth Award Agreements remain in effect.
5. Acknowledgment. This Amendment shall not be effective until you agree to the
terms and conditions of this Amendment by accepting this Amendment in writing or
electronically as specified by ATK or its agent in the Electronic Notice and
On-Line Award Acceptance.




